Case 1:18-cv-02032-CFC-CJB Document 248 Filed 01/04/21 Page 1 of 7 PageID #: 103805




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                        )
    PAR PHARMACEUTICAL, INC., PAR       )
    STERILE PRODUCTS, LLC, and ENDO     )
    PAR INNOVATION COMPANY, LLC,        )   C.A. No. 18-2032-CFC-CJB
                                        )   (Consolidated)
                        Plaintiffs,     )
                                        )   REDACTED -
    v.                                  )   PUBLIC VERSION
                                        )
    AMNEAL PHARMACEUTICALS OF           )
    NEW YORK, LLC, et al.,              )
                                        )
                        Defendants.     )
                                        )

                     DEFENDANTS’ LETTER TO THE HONORABLE
                   CHRISTOPHER J. BURKE FROM ANNE SHEA GAZA

   Dated: December 28, 2020
   Redacted: January 4, 2021
   OF COUNSEL:                              Anne Shea Gaza (No. 4093)
                                            Robert M. Vrana (No. 5666)
   Huiya Wu                                 YOUNG CONAWAY STARGATT
   Linnea Cipriano                           & TAYLOR, LLP
   Tiffany Mahmood                          Rodney Square
   Jacqueline Genovese Bova                 1000 North King Street
   Grace Peace Truong                       Wilmington, DE 19801
   GOODWIN PROCTER LLP                      302-571-6600
   The New York Times Building              agaza@ycst.com
   620 Eighth Avenue                        rvrana@ycst.com
   New York, NY 10018
   212.813.8800                             Attorneys for Defendants
   hwu@goodwinlaw.com
   lcipriano@goodwinlaw.com
   tmahmood@goodwinlaw.com
   jbova@goodwinlaw.com
   gtruong@goodwinlaw.com

   John T. Bennett
   Shaobo Zhu
   GOODWIN PROCTER LLP
   100 Northern Avenue
   Boston, MA 02210
Case 1:18-cv-02032-CFC-CJB Document 248 Filed 01/04/21 Page 2 of 7 PageID #: 103806




   617.570.8712
   jbennett@goodwinlaw.com
   szhu@goodwinlaw.com




   27529267.1
Case 1:18-cv-02032-CFC-CJB Document 248 Filed 01/04/21 Page 3 of 7 PageID #: 103807




   Dear Magistrate Judge Burke:

          The Amneal defendants request that the Court strike certain new and untimely opinions
   from the Supplemental Opening Expert Report of Lee E. Kirsch, served by Plaintiffs Par on
   December 2, 2020 (Ex. A, the “Supp. Kirsch Report”). As a result of recent developments—

              —the parties agreed that Dr. Kirsch may serve limited supplemental infringement
   opinions. The Supp. Kirsch Report, however, goes beyond the agreed-upon scope of
   supplementation: Dr. Kirsch offered new opinions on claim construction and added a new
   infringement analysis that differs from his previously-disclosed infringement theories. With
   expert discovery complete and trial only two weeks away, Dr. Kirsch’s new and different
   opinions should be stricken.

   Background




                                                            Amneal produced the                  to
   Par that same day. Id. The parties then agreed to a framework—memorialized in a Stipulation
   and Order Narrowing the Issues to be Asserted at Trial, filed November 17, 2020 (“Nov. 17
   Stipulation”)—for maintaining the existing trial date while allowing Par’s experts to address
                . Id. Based on that understanding, Amneal agreed to forego certain defenses to
   infringement. Id.

           Specifically, under the Nov. 17 Stipulation, Amneal would “not dispute that the proposed
   ANDA products that are accused of infringement in this case . . . meet all limitations of [the
   asserted claims] except for the limitation in each independent claim ‘wherein the unit dosage
   form has a pH of 3.7-3.9.’” Id. at ¶ 1. The Nov. 17 Stipulation further allowed “Par to serve
   supplemental reports responsive to Amneal’s submission of                        .” Id. at ¶ 3
   (emphasis added). Nothing in the parties’ correspondence regarding Amneal’s                    or
   the Nov. 17 Stipulation suggested that Par could make other, more general supplements to Dr.
   Kirsch’s infringement report. See Ex. B (Nov. 10, 2020 email from R. Rhoad and attachment).

          On December 2, 2020, Par served the Supp. Kirsch Report, which contained new claim
   construction opinions based on intrinsic and extrinsic evidence and new calculations and
   opinions                    neither of which were in Kirsch’s opening report. Accordingly,
   Amneal seeks to strike certain portions of the Supp. Kirsch Report as untimely and going beyond
   what the Nov. 17 Stipulation permitted, i.e., as not responsive to Amneal’s             .

   Argument

          Dr. Kirsch’s new opinions should be stricken because they violate the agreed-upon scope
   of permissible supplementation and because the Pennypack factors weigh in favor of exclusion.

            First, in contrast to the conclusory claim construction statements in Dr. Kirsch’s opening
   report, the Supp. Kirsch Report raises, for the first time, opinions discussing a person of ordinary
   skill in the art’s (“POSA”) understanding of the pH limitation in the asserted claims in view of
                                                    1
Case 1:18-cv-02032-CFC-CJB Document 248 Filed 01/04/21 Page 4 of 7 PageID #: 103808




   intrinsic and extrinsic evidence. See Supp. Kirsch Report at ¶¶ 6-11. These new opinions clearly
   are not “responsive” to Amneal’s                  . Indeed, Dr. Kirsch never discussed or cited any
   documents from Amneal’s                     to support these new opinions. For good reason—the
   claim construction inquiry should assess how a POSA would understand claim terms based on
   the language in the patent claims, specification, and other intrinsic evidence, and Amneal’s
                  have no relevance to that analysis. See Vasudevan Software, Inc. v. MicroStrategy,
   Inc., 782 F.3d 671, 677-78 (Fed. Cir. 2015) (reiterating that “[c]laim terms are generally given
   their plain and ordinary meanings to one of skill in the art when read in the context of the
   specification and prosecution history” and discounting extrinsic evidence that is not
   contemporaneous with the patent-in-suit). The agreed-upon supplementation to his report, which
   was to be narrow and directed solely to                     , does not allow a redo of Dr. Kirsch’s
   entire opening report, particularly not for claim construction opinions that should have been
   included in his opening report, if at all. Par has known since at least December 2019, when the
   parties exchanged proposed constructions, of the claim construction issues on which Dr. Kirsch
   now seeks to opine. The parties submitted briefing on this term, and the Court construed the pH
   limitations to have an ordinary meaning, reserving for trial resolution of what that ordinary
   meaning is after “hearing from the experts.” Ex. C (Apr. 29, 2020 Claim Constr. Tr.) at 8:7-12.
   Despite the Court’s instruction, Dr. Kirsch offered no detailed opinions on the scope of the pH
   limitations in his opening report. Moreover, construing claim scope is the first step of the well-
   established two-step infringement analysis, so Par should have known that establishing claim
   scope was necessary for showing infringement and Dr. Kirsch had all information necessary to
   offer such an opinion available to him at the time his initial report was submitted. Apparently,
   realizing the oversight in his opening report, Dr. Kirsch offered in his supplemental report new
   opinions on the ordinary meaning of the pH term. This supplementation is not responsive to
                 , however, and should be stricken.

          Second, in the Supp. Kirsch Report, Dr. Kirsch for the first time performed a statistical
   analysis purportedly calculating
                               See, e.g., Supp. Kirsch Report at ¶¶ 24-25, 27-31, 33-41. However,
   Dr. Kirsch only opined in his opening report that Amneal’s



                                    Without ever even mentioning           in his opening report, Dr.
   Kirsch purportedly arrived at his infringement conclusion by considering the likelihood that
                                                                                                  Id.
   The new analysis in the Supp. Kirsch Report adding a calculation
                                  should have been disclosed in Dr. Kirsch’s opening report, if at all.
   Ex. E (Kirsch Dep. Tr.) at 163:4-20, 165:3-12. Notably, it is undisputed that Dr. Kirsch used
   only the stability data he relied on in his opening report to render his newfound opinions
                                    . See id. at 178:13-179:23. This stability data was produced to Par
   months before the parties served opening expert reports. Accordingly, paragraphs 24-25, 27-31
   and 33-41 of the Supp. Kirsch Report setting forth Dr. Kirsch’s analysis pertaining
   should be stricken as untimely and beyond the scope of the agreed-upon supplementation.

           Third, the Supp. Kirsch Report improperly includes other opinions in response to the
   rebuttal reports of Amneal’s experts, which are similarly unrelated to Amneal’s              .

                                                    2
Case 1:18-cv-02032-CFC-CJB Document 248 Filed 01/04/21 Page 5 of 7 PageID #: 103809




   See, e.g., Supp. Kirsch Report at ¶¶ 5-18, 20-21, 23-25. These paragraphs constitute pure
   rebuttal of Amneal’s experts, not opinions addressing                    , and as such are not
   permitted by the Scheduling Order entered in this case, which permitted only two rounds of
   expert reports and stated that “no other expert reports will be permitted without either the
   consent of all parties or leave of the Court.” D.I. 47.

          The factors in Meyers v. Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904-
   05 (3d Cir. 1977), all weigh in favor of excluding these opinions. First, Amneal was surprised
   by Dr. Kirsch’s new opinions, which were not in prior expert reports or Par’s infringement
   contentions and are non-responsive to                   .

            Second, the late assertion of the new opinions prejudices Amneal because it cannot fully
   respond and there is no time to cure the prejudice before trial. Rather than being “responsive to
   Amneal’s submission of                        ” as the parties agreed in the Nov. 17 Stipulation, Dr.
   Kirsch’s new opinions respond to other developments in the case such as non-infringement
   rebuttals offered by Amneal’s experts. This is particularly prejudicial to Amneal because its
   agreement to the Nov. 17 Stipulation was based in part on its understanding that the scope of any
   expert report supplementation would be limited. Amneal even agreed to forego certain defenses
   to infringement based on that understanding. In view of this understanding and expectation,
   permitting Dr. Kirsch’s new opinions to stand would prejudice Amneal by allowing Par a second
   bite at the apple when Amneal never had the opportunity and time to fully reply to Dr. Kirsch’s
   newly-raised opinions. At best, these new opinions in the Supp. Kirsch Report are an
   unauthorized reply expert report and thus should be stricken.

           Third, the fact that Dr. Kirsch could have offered the same opinions in his original reports
   suggests a lack of diligence, if not willfulness, by Par. Nothing prevented Dr. Kirsch from
   raising these opinions in his original report, so the only possible inference is that he chose not to
   do so. As the Court has held, such an intentional decision, which a party later regrets, is not
   cause to permit a belated change of heart. See St. Clair Intell. Prop. Consultants, Inc. v.
   Matsushita Elec. Indus. Co., Ltd., C.A. No. 04-1436-LPS, 2012 WL 1015993, at *6 (D. Del.
   Mar. 26, 2012), aff’d, 522 F. App’x 915 (Fed. Cir. 2013) (“A strategic mistake does not equate to
   a showing of good cause under Rule 16.”).

           Fourth, for the same reasons above, allowing the new opinions would necessarily impact
   the chances of an orderly and efficient trial. And fifth, the new Kirsch opinions are not
   important to Par’s case—otherwise they would have been included in Dr. Kirsch’s original
   report—and Par can still rely on Dr. Kirsch’s original opinions. Pharmacyclics LLC v. Fresenius
   Kabi USA, LLC, C.A. No. 18-192-472-CFC-CJB, D.I. 472 (D. Del. Sept. 4, 2020) (striking
   expert opinion because it was not included in opening report, was surprising and prejudicial, and
   left party without the opportunity to investigate with only weeks before trial).

           Accordingly, Amneal requests the Court strike the new and untimely opinions contained
   in paragraphs 5-18, 20-21, 23-25, 27-31, and 33-41 of the Supp. Kirsch Report because they are
   untimely, beyond the scope of the parties’ agreement and the Court’s Order on the limited
   supplementation permitted to address                   , and fail to satisfy the Pennypack factors.



                                                    3
Case 1:18-cv-02032-CFC-CJB Document 248 Filed 01/04/21 Page 6 of 7 PageID #: 103810




                                            Respectfully,

                                            /s/ Anne Shea Gaza

                                            Anne Shea Gaza (No. 4093)

   cc: All Counsel of Record (via electronic mail & CM/ECF)




                                               4
Case 1:18-cv-02032-CFC-CJB Document 248 Filed 01/04/21 Page 7 of 7 PageID #: 103811




        EXHIBITS A – E
        REDACTED IN
       THEIR ENTIRETY
